Citation Nr: 1342582	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  05-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to November 1987.

The issues on appeal were denied by the Board of Veterans' Appeals (Board) in July 2012.  The Veteran appealed the Board's July 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued an order that vacated the July 2012 Board decision and remanded the matters on appeal for re-adjudication consistent with the instructions outlined in a March 2013 Joint Motion for Remand (Joint Motion) by the parties.  In August 2013, the Board remanded the current issues for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  In addition, the Board notes that it has reviewed Virtual VA to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is shown to be productive of incomplete paralysis of the sciatic nerve that is no more than mild in degree.

2.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is shown to be productive of incomplete paralysis of the sciatic nerve that is no more than mild in degree.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2013).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided VCAA notice to the Veteran in March 2005, which was after the November 2004 rating decision.  While he did not receive complete notice prior to the initial rating decision, the March 2005 letter provided certain essential notice prior to the readjudication of his claims.  See Mayfield, 444 F.3d at 1328.  The letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2005 statement of the case and April 2012 and November 2013 supplemental statements of the case (SSOC) readjudicated the matters after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

At a Board hearing before the undersigned in July 2011, the Veteran was advised that in order to establish increased ratings for his lower extremity peripheral neuropathy disabilities, the evidence would have to show that his current disabilities are productive of symptoms that are more than mild in degree.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and VA treatment records, reviewed the Veteran's VBMS and Virtual VA files, assisted the Veteran in obtaining evidence, afforded the Veteran a Board hearing in July 2011, and afforded the Veteran pertinent VA examinations in November 2004, April 2009, November 2011, and October 2013.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

Attempts to obtain outstanding VA outpatient treatment records, if any, from the Bay Pines VA Medical Center (VAMC) resulted in a negative response.  Specifically, in October 2011, the Bay Pines VAMC indicated there were no records for the Veteran at that facility for any time period.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  [In November 2011, the Veteran submitted a statement to inform VA that he had never been treated at the Bay Pines VAMC.]

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on his claims at this time.

Laws and Regulations

The present appeal involves the Veteran's claims that the severity of his service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity warrant higher disability ratings.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity have each been rated by the RO under the provisions of Diagnostic Code 8620.  Diagnostic Code 8620 indicates that neuritis is rated on paralysis of the sciatic nerve in accordance with Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Ratings

An August 2003 VA treatment record notes that the Veteran had a loss of protective sensation in the feet.  A March 2004 VA treatment record noted his report that his toes and feet hurt, and there was some loss of protective sensation of the feet.  A June 2004 VA treatment record noted his complaints of pain in the left foot.  An October 2004 VA treatment record noted that there was reduced temperature of the feet and reduced touch of the left medial surface of the left foot.

Upon VA examination in November 2004, the Veteran presented with subjective complaints of burning and numbness on the soles of his feet, left greater than right.  He denied weakness, fatigue, or functional loss to prevent him from performing his job.  He wore foam inserts.  The shoes were evenly worn.  There was no specific nerve involved in his diabetic neuropathy, but it was evident by a limp that the left foot was more affected than his right.  Patellar tendon reflexes were trace positive.  Achilles tendon reflexes were absent.  The Veteran had normal light touch sensation to monofilament device of the thighs, knees, and proximal shin.  The left mid shin had developed the beginning of stocking numbness.  There was no appreciation to monofilament device fiber touching the left sole of the feet or tips of the left toes.  He appreciated the fiber contacting the left foot for every other application.  Stocking numbness was developed more distally on the right, revealing no complete loss of sensation.  There was appreciation of monofilament fiber touching the dorsum of the right foot 2/3 times and on the sole of the foot and tips of the toes 1/3 times.  The Veteran had decreased vibration sense bilaterally in the lateral malleoli but more so on the left than the right.  His equilibrium was noted to be poor while standing barefooted, feet together and arms extended, and it was noted that he would fall if gently pushed.  Poster tibial pulse was 4+ bilaterally.  The feet were warm and there was appropriate perspiration.  There was also appropriate hair distribution over the lower extremities.  There were no calluses or ulceration of the soles of the feet or toes.  Toe nails were normal and there was no evidence of cyanosis, clubbing, or edema.  The Veteran was diagnosed with peripheral neuropathy, mild in the right lower extremity and moderate in the left lower extremity, with pain not well controlled on propoxyphene, Ibuprofen, or naproxen.

A March 2008 VA treatment record noted the Veteran's complaints of foot pain; however, the Veteran had fractured his left foot.  December 2008 VA X-rays of the right foot showed osteoarthrosis of the calcaneo-cuboid joint secondary to trauma; the Veteran also had orthosis of the left foot, and he used depth shoes and ankle braces.

Upon VA examination in April 2009, the Veteran complained of pain in the plantar aspect of his feet, left greater than right.  He did not take any medication other than Ibuprofen.  He denied the use of a brace or orthotic.  Examination of the lower extremities revealed a dorsalis pedis pulse 2+.  He had decreased sensation on the plantar aspect of the feet as well as the dorsum aspect of all of the toes in a non-dermatomal distribution.  There was no evidence of abnormal weight bearing.  He was tender to palpation on the plantar aspect of the left foot along the midfoot and in the origin of the plantar fascia at the medial tuberosity of the calcaneous.  On the right, he was tender to palpation of the midfoot and in the origin of the plantar fascia on the medial tuberosity of the calcaneous.  There was no edema, cyanosis, weakness, incoordination, or instability of either foot.  The Veteran was diagnosed with bilateral plantar fasciitis.

In July 2011, the Veteran presented testimony at a hearing before the Board.  He indicated that his feet felt like they were on fire, with a tingling sensation.  He also reported numbness in his shins.  He indicated that while the left lower extremity symptomatology was worse, the right was quickly catching up.  The burning sensation was said to be equal bilaterally.  He also testified to problems with balance.  The Veteran's wife testified that the Veteran tripped when he walked and complained of burning, pins, needles, and numbness in his legs.

Upon VA examination in November 2011, the Veteran reported that his feet felt like they were on fire.  He also endorsed shooting pain (mild on right and moderate on left) and coldness.  He complained of constant tingling and numbness of the shins, left greater than right.  The Veteran had mild paresthesias and/or dysesthesias on the right and moderate on the left.  Numbness was considered mild on the right and moderate on the left.  Strength was normal bilaterally in knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were normal bilaterally in the knees and decreased bilaterally in the ankles.  Light touch/monofilament testing was normal bilaterally in the knees and thighs, and decreased bilaterally in the ankles, lower legs, feet, and toes.  Position sense was decreased in the right lower extremity and normal on the left.  Vibration sensation was decreased in the bilateral lower extremities, as was cold sensation.  There was no muscle atrophy.  There were no tropic changes (characterized by loss of extremity hair or smooth/shiny skin) attributable to the diabetic neuropathy.  There was no paralysis of the femoral nerve (anterior crural).  The Veteran was diagnosed with bilateral, incomplete, paralysis of the sciatic nerve.  It was classified as mild bilaterally.  The examiner reasoned that the symptoms and findings were of the sensory system only and involved only the distal toes to mid-calf.  The examiner stated that, at the current examination, there was no evidence of muscle weakness, muscle atrophy, loss of reflexes, frequent falls from sensory loss, medication or other treatment for symptoms, or podiatry visits.  Gait was normal on examination.  The Veteran was able to do straight line gait and one legged stance.  There were no atrophic changes or weeping sores on the feet or legs.

December 2011 and April 2012 VA treatment records note that the Veteran was evaluated by the orthotics/prosthetics lab to be fitted for custom molded diabetic shoe inserts.  A May 2012 VA treatment record noted that the Veteran continued to complain of a burning pain on the bottom of his feet, said to be off and on for the past three years.  He did not use any medication.  There was no swelling or claudication.  The Veteran was prescribed Gabapentin, with a note to titrate this medication as tolerated.  Subsequent VA treatment records continued to note the Veteran's complaints of decreased sensation on the bottom of his feet and use of the medication Gabapentin for pain; such records also consistently note a normal gait for the Veteran.

In a June 2013 statement, the Veteran noted the following: "I continually experience severe burning in my feet and pain and numbness and tingling almost on a daily basis.  I have a sense of loss of balance, especially when climbing stairs or when in elevators, and have fallen a number of times.  My wife has seen some of my falls."

A September 2013 VA treatment record noted the Veteran's report that he had fallen two or more times within the last six months, and that this "balance deficit" caused him to be deemed high risk for falls.

Upon VA examination in October 2013, the Veteran reported that he had developed burning, numbness, and sharp pain in the bottom of his feet about three and a half years ago.  His current symptoms consisted of continuous burning pain and tingling.  He reported that he occasionally lost his balance and had fallen a few times in the past year, and he also reported having difficulty climbing stairs.  He took Gabapentin which helped some but he still had symptoms.  He stated that he had received custom molded diabetic shoes and had orthotic inserts for his shoes, but found them uncomfortable and did not use them.  The Veteran reported that he continued to work full-time as a security officer and was able to change positions from sitting to standing as needed.  The current examination revealed that the Veteran's symptoms of diabetic peripheral neuropathy in both lower extremities were characterized as follows: mild constant pain; no intermittent pain; mild paresthesias and/or dysesthesias; and mild numbness.  Strength was normal (5/5) bilaterally in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were normal (2+) bilaterally in the knees and decreased (1+) bilaterally in the ankles.  Light touch/monofilament testing was normal bilaterally in the knees and thighs, and decreased bilaterally in the ankles, lower legs, feet, and toes.  Position sense, vibration sensation, and cold sensation were decreased in the bilateral lower extremities.  There was no muscle atrophy.  There were no tropic changes (characterized by loss of extremity hair or smooth/shiny skin) attributable to the diabetic neuropathy.  There was no paralysis of the femoral nerve (anterior crural).  The Veteran was diagnosed with bilateral, incomplete, paralysis of the sciatic nerve, noted to be mild bilaterally.  Gait was normal on examination.  It was noted that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

The October 2013 examiner reiterated that the Veteran had mild diabetic peripheral neuropathy of the bilateral lower extremities.  As rationale for characterizing this diagnosis as mild, the examiner noted all of the following.  The Veteran had sensory symptoms only.  At the current examination, motor strength was normal, gait was normal, there was no muscle atrophy, and there were no trophic changes of the feet.  The Veteran was able to work full-time as a security officer.  The Veteran wore custom molded diabetic shoes but did not wear orthotics.  The Veteran was started on Gabapentin in May 2012 at an initial dose of 300 mg three times per day with the plan to titrate the dose as tolerated.  The Veteran had stated that the Gabapentin had provided some benefit, and the dose was not increased.  At this examination, the Veteran had also stated that he had occasional falls, not frequent falls.  The Veteran had +1 deep tendon reflexes at the ankles which were decreased but not absent.  The examiner cited 38 C.F.R. § 4.124a in noting that when the nerve impairment is wholly sensory, the evaluation should be mild, or at most, moderate.  The examiner opined, based on the above clinical findings, history from the Veteran, review of the medical records, medical literature, and the examiner's own clinical experience, that the Veteran's impairment was mild.

The Veteran has not indicated at any time that his symptoms of right or left lower extremity peripheral neuropathy disability have worsened since the time of his October 2013 VA examination.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent is not warranted for peripheral neuropathy of either lower extremity under applicable rating criteria.  Under Diagnostic Code 8520 (also applicable to Diagnostic Code 8620), there must be evidence of incomplete paralysis of the sciatic nerve that is more than mild in degree (specifically, at least moderate in degree) to warrant a rating in excess of 10 percent.

The Board notes that the November 2004 VA examiner assessed the Veteran's peripheral neuropathy as mild in the right lower extremity and as moderate in the left lower extremity.  However, the examiner did not provide any rationale for these differing assessments regarding severity, nor did the examiner explain or justify this difference in judgment by citing specific evidence from the Veteran's disability symptom picture.  Therefore, the examiner's assessments regarding degree of severity are entitled to little probative weight.

The Board notes the Veteran's June 2013 statement wherein he noted having "severe" burning in his feet.  The Veteran is competent to describe his neurological symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to assess the degree of severity of such symptoms based on his own definitions of the terms "mild," "moderate," moderately severe," and "severe" (which are terms codified by regulation); this determination requires medical testing and expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statement regarding degree of severity is entitled to no probative weight.

Alternatively, the November 2011 and October 2013 VA examiners both assessed the Veteran's peripheral neuropathy as mild in both lower extremities.  As outlined above, these examiners both provided detailed rationale for their assessments regarding severity, to include citing specific evidence from the Veteran's disability symptom picture.  Therefore, these examiners' assessments regarding degree of severity are entitled to great probative weight.

Also, staged ratings are not for application since the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are adequately contemplated by the existing 10 percent ratings during the entire time period in question, for the reasons outlined above.

The Board recognizes the Veteran's contentions.  However, the Board is bound to apply regulatory rating criteria.  For reasons discussed above, the evidence is against a finding that the current impairment warrants ratings in excess of 10 percent under diagnostic criteria.  Should the severity of the peripheral neuropathy of the right lower extremity and/or peripheral neuropathy of the left lower extremity increase in the future, the Veteran may always file a claim for an increased rating.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.









ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is not warranted.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


